Citation Nr: 1510860	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.     

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current diagnosis of diabetes mellitus had its onset during or within the year after service, or whether such diagnosis is reasonably related to the symptomatology noted during and after his period of service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for diabetes mellitus type II.  He asserts that he was "pre-diabetic" and had symptoms of blood and high sugar levels in his urine in service.

The Veteran's February 1975 Report of Medical Examination for Pre-Induction and his Report of Medical Examination for Pre-Induction were silent for any diabetic condition.  In March 1992, a period physical examination found elevated glucose levels (14-18 G/DL) although it was considered "not significant" by the examiner.  In June 1997, the Veteran complained of blood in his urine (microscopic hematuria) and was diagnosed with asymptomatic microhematuria.  The examiner noted that blood urea nitrogen (BUN) and serum creatinine (creat) pending.  The Veteran's September 1996 Report of Medical Examination at retirement included a urinalysis test that was negative for albumin and sugar.  

A careful review of the Veteran's post-service treatment records indicate that he continued to be treated for microhematuria in July 1997 at the Brook Army Medical Center.  VA treatment records from the San Antonio Healthcare Center (HCS) revealed that the Veteran had very high glucose levels and was diagnosed with diabetes mellitus in July 1997.  As of April 2010, the Veteran continued to be treated for diabetes mellitus.  

The Veteran testified that he received treatment for microscopic amounts of blood in his urine and high sugar levels while on terminal leave at the Randolph Air Force Base in San Antonio, Texas.  The Board notes that the Veteran is competent to give evidence about such treatment and service treatment records confirm that the Veteran was diagnosed with asymptomatic microhematuria in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, post-service VA and private treatment records from July 1997 and April 2010 indicated that the Veteran presently had diabetes.

Under the laws administered by VA, if the claimed condition is noted during service (or in the presumption period), and the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, supra.  Here, the claimed diabetes condition is noted during service, as shown by the Veteran's in-service symptoms of elevated sugar levels and a diagnosis of asymptomatic microhematuria.  The continuity of symptomatology after service is evidenced by the Veteran's lay statements, and by a combination of treatment records dating back to a July 1997 VA diagnosis of diabetes.  On balance, the Veteran's documented symptoms in service and diagnosis in service (and shortly thereafter) are consistent with his current diabetes, which tends to indicate evidence relating the present condition to the onset of symptomatology in service.  

Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board the Board finds the record evidence supports a finding that the Veteran's diabetes began during service and has persisted to date and entitlement to service connection for diabetes mellitus, is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II is granted.  


REMAND

After carefully reviewing the evidence of record, the Board concludes that a remand for additional development is necessary.

The Veteran contends that he has bilateral hearing loss due to in-service noise exposure.  The Veteran reported noise exposure in service to include exposure to fire arms, loud trucks, grenades, and artillery stimulators as a security police and field training instructor.  The Veteran's DD 214 reveals that his military occupational specialty (MOS) was a security craftsman for 22 years.  The Veteran's military education included security specialist, air base ground defense, supervisory development course, leadership school, and technical training instructor course.  

At his February 1975 enlistment examination, the Veteran was found to have normal ears.  The Veteran was provided with a hearing test, however he was not tested at the 3000 Hertz (Hz) and 6000 Hz frequency.  

The February 1975 entrance audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
15
10

5

LEFT
5
5
15

10


The Veteran was provided seven hearing test in April 1976, July 1976, April 1977, April 1978, August 1979, October 1982, March 1992 that revealed normal hearing sensitivity in both ears.  A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  However, at his September 1996 retirement examination, the Veteran was provided with a hearing test that indicated some degree of hearing loss at the 4000 Hz in the left ear.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (providing medical guidance that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing of loss).

The September 1996 retirement audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
20
15
15

LEFT
10
5
10
30
10


Post-service treatment record includes a VA audiological examination in August 2010.  The audiologist noted that the condition has existed for 20 years and reported the Veteran's current symptoms to include difficulty hearing.  The Veteran reported that he was not receiving any treatment for his condition.  The Veteran reported acoustic trauma in service to include exposure to fire arms, loud trucks, grenades, and artillery stimulators as a security police and field training instructor.  After service, the Veteran worked as a security guard for 13 years.  He also participated in recreational hunting and shooting with hearing protection.  The audiologist performed a hearing test which revealed that the Veteran did not have bilateral hearing loss for VA purposes and no diagnosis was rendered for bilateral hearing loss.   

The August 2010 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
25
25
30
30

LEFT
20
25
25
35
30


Word recognition testing was 96 percent in the left ear and 96 percent in the right ear.   

In a May 2011 VA addendum opinion from the August 2010 audiologist, she noted that the Veteran's separation examination revealed normal hearing sensitivity in the right ear and mild hearing loss at 4000 Hz in the left ear.  The audiologist conceded that the Veteran's reported exposure to weapons fire, jet engine noise, loud truck noises, grenades, and artillery while performing his duties as a security craftsman are the types of exposure known to exceed safe levels of noise and can result in hearing loss.  The audiologist also referenced his DD 214 verifying his military occupational specialty (MOS) as a security craftsman which has a moderate probability of exposure to hazardous noise.  The audiologist again confirmed that no diagnosis can be rendered for bilateral hearing loss based on VA guidelines.  

At the January 2015 Board hearing, the Veteran testified that he underwent a subsequent audiological examination at the VA clinic that resulted in audiometric findings of a bilateral hearing disability (within VA standards) and was provided a prescription for hearing aids.  The Veteran was unable to recall the date of the examination but he testified that it took place after the August 2010 audiological examination.

The Board notes that the evidence does not establish that the Veteran has a bilateral hearing disability for VA purposes.  As noted above, the August 2010 audiometric test results disclose that the Veteran was one decibel shy in both the 1000 Hz and 2000 Hz frequencies from showing that he had auditory thresholds in three frequencies of 26 decibels or greater.  See Hensley v. Brown, 5 Vet. App. at 160 (38 C.F.R. § 3.385 prohibits a finding of a hearing disability where the threshold hearing levels at 500, 1000, 2000, 3000 and 4000 Hertz are all less than 40 decibels, and at least three of the threshold levels are 25 decibels or less).  In light of the January 2015 Board hearing testimony that the Veteran has received a diagnosis of a bilateral hearing disability (within VA standards) and has been provided hearing aids since the August 2010 examination, a remand is necessary so VA can obtain the outstanding audiological treatment records and provide the Veteran with an audiological examination, including to obtain an opinion, concerning the existence and etiology of any hearing disability within VA standards.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA and private medical records related to his hearing loss.  Request that the Veteran submit or authorize VA to obtain all outstanding VA and private medical records for hearing loss treatment or assessments, namely the VA clinical records containing the audiometric test results (dated since the August 2010 VA audiology examination) that the Veteran made reference to at the January 2015 Board hearing.  Once authorization is obtained, the RO should attempt to obtain all VA and private treatment records identified by the Veteran.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Thereafter, provide the Veteran a VA audiology examination to determine the existence and etiology of any hearing disability within VA standards.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

If the record evidence establishes that the Veteran's has a current hearing disability in either or both ears within VA standards, then the examiner should provide an etiology opinion.

In offering any such opinion, the Veteran's accounts of military noise exposure from weapons fire, jet engine noise, loud truck noises, grenades, and artillery while performing his duties as a security craftsman have been conceded, and also have been determined (by the August 2010 VA audiologist) to be the types of exposure known to exceed safe levels of noise.

If, and only if, the record shows a right-ear hearing disability within VA standards, the examiner should address the following the question.  In light of the fact that the record shows: (a) military noise exposure of the types known to exceed safe levels of noise from the Veteran's job as a security craftsman; and (b) September 1996 audiometric test results showing a 5-decibel decline in the right ear at the 500 frequency level, and a 10-decibel decline in the right ear at the 2000 and 4000 frequency levels, although still not meeting VA standards for a disability in service, is it at least as likely as not (i.e., is there a 50/50 chance) that any current right-ear hearing disability that the Veteran now has is causally related to in-service noise exposure?

If, and only if, the record shows a left-ear hearing disability within VA standards, the examiner should address the following the question.  In light of the fact that the record shows: (a) military noise exposure of types known to exceed safe levels of noise from the Veteran's job as a security craftsman; and (b) September 1996 audiometric test results showing a 5-decibel decline in the left ear at the 500 and 4000 frequency levels, and some degree of left-ear hearing loss at the 3000 frequency level, although still not meeting VA standards for a disability in service, is it at least as likely as not (i.e., is there is a 50/50 chance) that any current left-ear hearing disability that the Veteran now has is causally related to in-service noise exposure?

The reasons and bases for each opinion are to fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of medical literature (if deemed warranted), which can reasonably explain the medical guidance in this study of this case.

3.  Thereafter, readjudicate the issue on appeal.   If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


